Motion Granted; Dismissed and Memorandum Opinion filed January 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01051-CV

                         FRED SATCHEL, Appellant
                                        V.

               HOUSTON COMMUNITY COLLEGE, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-79335


              MEMORANDUM                         OPINION
      According to information provided to this court, this is an appeal from an
interlocutory order signed October 10, 2012. On December 21, 2012, appellant
filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.